Citation Nr: 9927148	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.   98-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from January 1967 to May 
1969.  He apparently had additional periods of inactive 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service-connection for PTSD 
and assigned an initial rating of 30 percent, which still is 
in effect.

The appellant testified before the undersigned Member of the 
Board in a hearing in June 1999.  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's PTSD is manifested by nightmares, 
flashbacks, difficulty communicating, discomfort in crowds, 
depression, and moderate difficulty in social and 
occupational impairment.

3.  Recent examination shows that although the appellant had 
flattened affect he did not have such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155, 
7104 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Furthermore, the appellant has undergone a VA 
psychiatric examination for his PTSD.  The evidence of record 
does not reveal additional sources of relevant information 
that may be available concerning the present claim.  The 
Board accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the evidence supports the 
appellant's claim or is in relative equipoise, with him 
prevailing in either event.  However, if a preponderance of 
the evidence is against his claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Historically, the appellant was granted service-connection 
for PTSD and given a 30 percent evaluation in 1997.  In 
assigning the 30 percent initial rating the RO utilized a 
September 1997 VA psychology assessment report and October 
1997 VA examination report.

A September 1997 VA psychology assessment report indicates 
the appellant was referred to a VA medical center because he 
was experiencing PTSD symptoms.  He described becoming easily 
angered and difficulty communicating.  Upon examination his 
affect and mood were consistent with depression.  He had some 
problem with concentration, but his memory was grossly 
intact.  He did not have impairment of thought process or any 
other evidence of psychotic symptoms.  He was diagnosed with 
PTSD and major depression.

An October 1997 VA psychiatric examination report indicates 
that the appellant reported that he was unemployed for the 
last 5 years.  He previously worked at a tire and rubber 
company for 23 years.  He did not return to work because he 
was tired of being laid off and then called back to work.  He 
reported that he ran and managed a recreational business.  He 
was not on medication.  He complained of frequent nightmares, 
which woke him up in the middle of the night and prevented 
him from going back to sleep.  He denied any psychiatric 
symptoms.  He reported that he lost his temper more than he 
normally would, that he had memory problems, that he did not 
like to be around crowds or people he did not know, and that 
he was uncomfortable about meeting with people.  One of the 
reasons he left his previous employment was that he was not 
comfortable around people and could not stand the noise.  The 
appellant stated that his financial and marital problems were 
the sources of his stress.  He was on his second marriage.  
During his current marriage he had experienced a few periods 
of separation.  His current wife, according to him, 
complained that he did not communicate with her.  

Upon examination his grooming and hygiene were fair.  His 
attitude was pleasant and cooperative.  He made no attempt to 
interact with or to relate to, the examiner.  His thinking 
was goal directed and followed a logical sequence.  There was 
no evidence of any delusional thinking or hallucinatory 
experiences.  He frequently admitted to suicidal thought, but 
denied any real specific plans.  He was oriented to person, 
place, and time.  The examiner did not find that there was 
any significant impairment to the appellant's memory.  He had 
logical and coherent thoughts.  However, his speech was 
spontaneous with a low, soft, monotonous tone.

The examiner found that the appellant had PTSD in which he 
exhibited difficulty and impairment in sleep, irritability 
and outburst of anger, severe difficulty in concentration and 
exaggerated startle response.  He had lack of interest in 
significant activities, loss of pleasure in things that he 
found enjoyable, feelings of detachment from others, 
restricted feelings, an inability to have love feelings and 
recurrent and intrusive distressing memories of events that 
occurred in Vietnam and frequent nightmares.   He was able to 
set priorities and make appropriate decisions to common 
problems of daily living.  He had a global assessment 
functioning score (GAF) of 55.  He had flat affect, blunted 
mood, no emotional responses during the interview, and 
impairment in interpersonal relationships and occupational 
functioning.

The appellant in June 1999 testified before the undersigned 
Member of the Board in a hearing that he had hallucinations 
once or twice a month, memory problems, marital problems, and 
flashbacks several times a month.  He also reported that he 
had previously attempted suicide and that he drinks to self-
medicate himself for his problems.  He further testified that 
he was given some Prozac but was told that it would not help 
because he drank so he did not take the medication.  He was 
trying to get into a treatment program.  He related that he 
had close friends and had no difficulty getting along with 
his customers at the recreation hall he owned.

The severity of the appellant's service-connected psychiatric 
disorder is assessed for VA compensation purposes by 
application of the criteria set forth in Diagnostic Code 9411 
of the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4. 
Under the regulations in effect, the appellant is currently 
in receipt of a 30 percent rating which is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attack (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating would require occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating would require occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.

Based on a review of the evidence, the Board is of the 
opinion that by a preponderance of the evidence, the 
symptomatology presented most closely approximates a 
disability evaluation of 30 percent for PTSD and the 
appellant is not entitled to a 50 percent evaluation for his 
PTSD.  Although the evidence of record indicates he had 
flattened affect, he did not have circumlocutory, 
circumstantial or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impaired abstract thinking, or disturbances of motivation and 
mood.  The evidence indicates that there was no significant 
impairment in his memory; thus he does not have impairment of 
his short-and long-term memory.  He did not have impaired 
judgment because the evidence indicates he was able to set 
priorities and make appropriate decisions to common problems 
of daily living.  

The evidence also indicates that the appellant had 
depression, and complained of inability to get along with 
people, difficulty communicating, flashbacks and sleep 
problems due to nightmares.  However, at his hearing he 
reported that he could not recall the content of his 
nightmares and that his flashbacks occurred only several 
times a month.  Moreover, he had close friends and got along 
well with his customers at the recreation hall.  The VA 
examiner assessed a GAF score of 55 which indicates that he 
more nearly has moderate difficulty in social and 
occupational impairment.  Carpenter v. Brown, 8 Vet. App. 240 
(1995)

Because the Board has concluded that a rating above 30 
percent is not in order, and in view of the fact that the RO 
has assigned this 30 percent rating effective from the date 
of the claim, consideration of a "staged rating" is not 
otherwise in order.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(a)(West 1991); 38 C.F.R. § 3.102, 4.3 (1998).


ORDER

An increased evaluation in excess of 30 percent for PTSD is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

